                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                             NEW YORK REGIONAL OFFICE
Y




                                         BROOKFIELD PLACE
                                    200 VESEY STREET, ROOM 400
                                      NEW YORK, NY 10281-1022




                                                            January 27, 2020
By Hand and ECF

Hon. P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    SEC v. Telegram Group Inc. & TON Foundation Inc., No. 19 Civ. 9439 (PKC)

Dear Judge Castel:

       Pursuant to the Rules of this Court’s Individual Practices and this Court’s Order of
December 20, 2019 (D.E. 51) in the above-referenced case, Plaintiff Securities and Exchange
Commission (the “SEC”) respectfully submits courtesy printed copies of: (1) the SEC’s Reply
Memorandum of Law in Further Support of Its Motion for Summary Judgment; (2) the SEC’s
Reply Memorandum of Law in Further Support of Its Motion to Strike Telegram’s First
Affirmative Defense; (3) the Declaration of Alison R. Levine and revised Exhibits PX15, PX114,
and PX201; (4) the Declaration of Patrick B. Doody attaching the Expert Report of Patrick B.
Doody dated December 20, 2019 (previously filed as PX10 (D.E. 81-10)); (5) the Declaration of
Maurice P. Herlihy attaching the Expert Report of Maurice P. Herlihy dated December 27, 2019
(previously filed as PX9 (D.E. 81-9)); and (6) the Declaration of Carmen A. Taveras attaching
the Expert Report of Carmen A. Taveras dated December 20, 2019 (previously filed as PX11
(D.E. 81-11)).




                                                    Respectfully submitted,

                                                    /s/ Ladan F. Stewart
                                                    Ladan F. Stewart

cc:    Alexander Drylewski, Esq.
       Counsel for Defendants
